Citation Nr: 1516297	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a February 2015 video conference Board hearing, the transcript of which is included in VBMS.


FINDINGS OF FACT

1.  The Veteran's active service did not include duty or visitation in the 
Republic of Vietnam; the record does not contain credible evidence that the Veteran was present in the inland waterways of Vietnam or that he personally set foot on the land mass of the Republic of Vietnam; thus, he is not presumed to have been exposed to herbicides, to include Agent Orange.

2.  Diabetes mellitus type II and ischemic heart disease were not manifested during service, were not diagnosed within the first year after service, and were not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus type II, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for the establishment of service connection for ischemic heart disease, to include as due to exposure to herbicides, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in August 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, service personnel records, private post-service treatment records, the February 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the video conference Board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from DAV.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claims for service connection.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary to adjudicate the Veteran's claims of entitlement to service connection.  Specifically, there is no indication, besides the Veteran's own statements, that his asserted ischemic heart disease and diabetes mellitus type II may be related to active service.  While the Veteran has been diagnosed with the asserted conditions, there is no evidence of either condition in service or for many years thereafter, there is no evidence of manifestation of the conditions during any applicable presumptive period, and there is no medical evidence of a nexus relating the asserted conditions to service.  As such, a VA examination is not warranted.

In sum, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain conditions, such as type II diabetes mellitus, are considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313 (2014).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.
If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Type 2 diabetes (also known as Type II diabetes mellitus) and ischemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 (West 2014) and 38 C.F.R. §§ 3.307(d), 3.309(e) (2014).  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2014); Combee at 1043-44.

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection-Analysis 

As there is considerable overlap in the applicable evidence and analysis for the Veteran's appeals for ischemic heart disease and diabetes mellitus type II, the Board will discuss them together.

During his February 2015 Board hearing, the Veteran testified that he served aboard six Navy ships during the Vietnam War, including the USS Ajax, Rainier, Delta, Prairie, Passumpsic, and Wabash (all blue water ships).  See Board Hearing Transcript at pg. 9.  He also stated that as a result of his tour of duty in the waters off the shore of Vietnam, he was exposed to herbicides, which caused his ischemic heart disease and diabetes mellitus type II.  The Veteran testified that, while serving on the USS Passumpsic in 1971-1972, he was sent onshore to Vietnam to operate a crane for six weeks.  See Id at pg. 10-11.  Moreover, he testified that, while serving on the USS Ajax, he was sent to coordinate a conveyor belt on a pier at Saigon.  Id. at pg. 12.  While serving on the USS Delta and Ajax, the Veteran also testified that they both anchored in the harbor of Da Nang, Vietnam.  Id. at pg. 12.  He also asserted that the water used for drinking and cleaning was obtained from the sea and distilled onboard, and that this water had been contaminated by Agent Orange which had been sprayed in Vietnam.  Id. at pg. 16.

The Board highlights that service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the United States Court of Appeals for Veterans Claims (Court) had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2014).

Upon review of the evidence of record, the Board finds the Veteran's statements that he set foot in Vietnam not credible as they are inconsistent with, and outweighed by, other evidence of record.  Although the Veteran testified that he was present in Vietnam for six weeks operating a crane, in an October 2012 statement, the Veteran specifically denied that he ever set foot in Vietnam.  Instead, the Veteran explained that the USS Rainer docked in Vietnam, but he did not go ashore.  Further, the October 2012 statement notes that the Veteran reported that the ship went up the rivers of Vietnam after he was no longer stationed on the ship.  The Board finds that the Veteran's contradictory statements weigh against his credibility.  

Further, in an October 2012 memorandum, the RO concluded that in the course of its research efforts, it had reviewed numerous official military documents, including service treatment and service personnel records, and it had found no evidence that indicated that the Veteran's ships operated off the coast of Vietnam or that the Veteran had set foot in Vietnam.  The requested action included a Personnel Information Exchange System (PIES) request for the Veteran's service records.  A response received in September 2012 indicated that all available records had been reviewed and the PIES research was unable to determine whether the Veteran served in the Republic of Vietnam.  

A February 2009 VA Compensation & Pension Service Bulletin indicates that if development shows evidence that a veteran served aboard a ship that docked on the shores of Vietnam and places the veteran aboard the ship at that time, and the veteran provides a statement that he went ashore, that will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  As noted above, in his October 2012 statement, the Veteran noted that the USS Rainer docked in Vietnam, but he did not go ashore.

In January 2010, VA released a Compensation and Pension bulletin indicating that a number of offshore naval vessels conducted operations on the inland rivers and delta areas of Vietnam.  The Bulletin stated that if a Veteran was on board one of the specifically named vessels that engaged in inland waterway service, during a specific time period, then the Veteran may be presumed to have been exposed to herbicides.  The USS Ajax, Rainier, Delta, Prairie, Passumpsic, and Wabash were not one of the ships listed in the January 2010 Bulletin as having operated on the inland waters.  Further, as noted by the Veteran in his October 2012 statement, he specifically noted that the ship he was on (Veteran did not clarify which Naval ship) went up the rivers of Vietnam after he was no longer stationed on the ship.  

Also, a September 9, 2010, Training Letter refers to a longer list of identified vessels potentially exposed to herbicides, particularly: (1) individual vessels, and types of vessels, that operated primarily or exclusively on the inland waterways, and (2) individual vessels that temporarily operated on inland waterways or docked, with dates.  The list was updated November 8, 2012.  However, that list did not include the USS Ajax, Rainier, Delta, Prairie, Passumpsic, and Wabash as having operated on the inland waterways of Vietnam.  During the February 2015 Board hearing, the Veteran's representative noted that the ships on which the Veteran serviced were all accepted as "blue water" ships.  See Board Hearing Transcript at pg. 9.

Significantly, the record does not indicate, and the Veteran has not contended, that he had any "inland" water, or "Brown Water," service while stationed aboard the USS Ajax, Rainier, Delta, Prairie, Passumpsic, and Wabash.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001) (which found that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases).  

In short, there is no competent, credible, or probative evidence that the Veteran set foot in Vietnam or was in the brown waters of Vietnam.  Further, the Veteran has not submitted any credible evidence in support of his assertion that the Naval ships he was on were contaminated by herbicides during the his period of active service.  In sum, the Board finds that there is no competent, credible, or probative evidence that the Veteran was exposed to herbicides during his active duty.  Accordingly, based on this record, the Board regretfully finds that herbicide exposure has not been shown, and service connection on a presumptive basis, under 38 U.S.C.A. 
§ 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014), is not available.

Moreover, the evidence of record does not support the contention that the Veteran's ischemic heart disease and diabetes mellitus type II are otherwise directly related to his period of active service.

The Veteran's service treatment records are completely silent as to any diagnosis of or treatment for symptoms associated with either ischemic heart disease or diabetes mellitus type II.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Following service, an April 2012 private medical records demonstrates that the Veteran was diagnosed with coronary artery disease (i.e., ischemic heart disease) with a history of NQMI/CABG (Non-Q-wave myocardial infarction and coronary artery bypass graft surgery) in 2004.  The Veteran testified that he was diagnosed with diabetes mellitus in 1985, approximately three years after service separation; however, a May 2004 private treatment record from Dr. W.W. noted that there was a "recent diagnosis of diabetes," which suggests to the Board that the Veteran's diabetes was not diagnosed for many years after service separation.  Further, these records do not provide an opinion relating the diagnosed ischemic heart disease and diabetes mellitus type II to the Veteran's period of active service, to include any asserted exposure to herbicides. 

As shown, there is no indication of the manifestation of either ischemic heart disease or diabetes mellitus type II within one year of service discharge.  Ischemic heart disease and diabetes were not diagnosed until many years after the Veteran's discharge from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, may be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes the Veteran's contentions that he has ischemic heart disease and diabetes mellitus type II as a result of active service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of ischemic heart disease and diabetes mellitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Ischemic heart disease and diabetes mellitus are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current ischemic heart disease and diabetes mellitus are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

Given the absence of evidence in support of the Veteran's claims, the Board finds that the evidence in this case weighs against the claims of service connection for ischemic heart disease and diabetes mellitus type II, to include as due to exposure to herbicides.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule, as required by law and VA regulations. See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.

Service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


